DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
Claims 2, 11-28 and 44 are cancelled. Claim 38 is withdrawn. Claims 1, 3-10, 29-37, 39-43 and 45 are presently examined.

Applicant’s arguments regarding the objection to the claims have been fully considered and are persuasive. The objection of 6/17/2021 is overcome.

Applicant’s arguments regarding the rejection under 35 USC 112(d) have been fully considered and are persuasive. The rejection of 6/17/2021 is overcome.

Terminal Disclaimer
The terminal disclaimer filed on 2/27/2018 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,204,667 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Interpretation
Regarding claim 1, applicant’s special definition of the word “pastille” (line 11) is noted. The term “pastille” as defined by application requires a dissolvable oral product in the form of a hardened solid gel made by solidifying a liquid or gel composition in applicant’s specification (page 5, lines 1-2).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Therefore, for the purposes of this Office action, the term “pastille” will be interpreted as requiring a dissolvible oral product in the form of a hardened solid gel.
The term “dissolvable” is not explicitly recited in the claim, however, since it is included in applicant’s special definition of the claimed term “pastille,” it must be given patentable weight. Applicant’s specification defines “dissolvable” as referring to a composition that has “aqueous soluble components that interact with moisture in the oral cavity and enter into solution, thereby causing gradual consumption of the product” (page 5, lines 3-6). The term “pastille” will therefore be interpreted as requiring a dissolvable composition as set forth in applicant’s special definition.

Specification
The use of the terms CAMEL Snus (page 2, lines 1-2), GRIZZLY moist tobacco (page 2, line 3), KODIAK moist tobacco (page 2, line 3), TAYLOR’S PRIDE loose tobacco (page 2, line 4), KAYAK moist snuff (page 2, line 5), REDMAN chewing tobacco (page 2, line 6), SKOAL bandits (page 2, line 7), SKOAL pouches (page 2, line 8), RED SEAL long cut (page 2, line 8), REVEL Mint Tobacco Packs (page 2, line 8), MARLBORO snus (page 2, line 9), Taboka (page 2, line 9), MALTRIN (page 5, line 17), LITESSE (page 5, line 27), STA-LITE (page 5, line 27), HOBART (page 17, line 3), Wabach (page 19, line 31), LYCASIN (page 21, line 25), DUR-EM (page 21, line 26), NYMCEL (page 23, line 20), and HYSTAR (page 26, line 4), which are 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-5, 9, 29-31 and 39-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strickland (US 2005/0244521) in view of Brown (US H 561) and Wrenn (US 2008/0149121).

Regarding claims 1 and 44, Strickland discloses a tobacco product [0021] for oral consumption [0025] that dissolves in the mouth [0145] in the form of a tobacco tab with tobacco and dextrose [0127]. One of ordinary skill in the art would recognize that the dissolving in the mouth includes the components of the product dissolving into a user’s water based saliva and thus meets applicant’s special definition of dissolvable. The tab is made by molding [0125] into a specified shape [0124], which one of ordinary skill in the art would recognize indicates the tab is a solid gel as required by applicant’s special definition of pastille. The tab is made by mixing a liquid binding solution with a dry ingredient blend in a fluid bed [0140], which one of ordinary skill in the art would recognize indicates that the tab is made from a liquid solution as required by applicant’s special definition of pastille. The tab has a composition of 40% compressible sugar, 20% tobacco, 25% dextrose, 13% maltodextrin, 0.05% coloring agents, 
Regarding (a), Brown teaches that dextrose and polydextrose are both suitable sweeteners (column 4, lines 42-55). One of ordinary skill in the art would recognize that polydextrose is a polysaccharide filler since the instant specification teaches that polydextrose is a suitable polysaccharide filler (page 3, lines 1-7).
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to substitute the dextrose of Strickland with the polydextrose of Brown. One would have been motivated to do so since Brown teaches that dextrose and polydextrose are both suitable sweeteners.
Regarding (b), Wrenn teaches a smokeless tobacco product [0002] having 3% to 12% by weight binder and 20% to 40% by weight humectant [0021] to provide a balance between desired balance between mechanical and organoleptic properties [0022]. 
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to combine the compositions of Stickland and Wrenn. One would have been motivated to do so since Wrenn teaches concentrations of binder and humectant that produce a desired between mechanical and organoleptic properties. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).
Regarding (c), it would have been obvious to one of ordinary skill in the art before the date of the invention to combine the tab of Strickland with the flavorant and emulsifier of Strickland. One would have been motivated to do so since Strickland teaches flavorants and emulsifiers that can be included in any inventive tab.

Regarding claim 3, Strickland discloses that the dextrose is present at 20% [0127] by weight [0019]. One of ordinary skill in the art would recognize that this percentage is percent dry weight since Strickland repeatedly refers to dry weight percentages throughout ([0037], [0041], [0129]) but does not refer to moist or wet weight. As stated above the dextrose of Strickland is substituted with polydextrose in the combination.

Regarding claims 4 and 5, modified Strickland teaches all the claim limitations as set forth above. The instant specification teaches that organic and inorganic fillers (page 11, lines 25-31) include sorbitol (page 12, lines 1-18). One of ordinary skill in the art would therefore recognize that sorbitol would meet the claim limitation of an additional filler. Strickland discloses that sorbitol is a suitable flavoring for the composition [0005]. Modified Strickland does not explicitly teach the composition including sorbitol.
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to combine the chewable tab of modified Strickland with the sorbitol of Strickland. One would have been motivated to do so since Strickland discloses that sorbitol is a suitable flavorant for tobacco compositions.

Regarding claim 9, Strickland discloses that the tobacco has used in the tab has a particles of less than 50 microns [0023].

Regarding claim 29, modified Strickland teaches all the claim limitations as set forth above. Strickland discloses that the composition disintegrates in a user’s mouth between less than 1 minute and 60 minutes after being inserted [0032]. Modified Strickland does not explicitly teach the composition disintegrating in a user’s mouth at a time between about 10 minutes to about 15 minutes after being inserted.
However, it would have been obvious to one of ordinary skill in the art before the date of the invention to make the composition disintegrate in a user’s mouth at a time between about 10 minutes to about 15 minutes after being inserted. In composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).

Regarding claim 30, Brown teaches that the polydextrose is suitable as a sweetener by itself (column 4, lines 42-55), and it is therefore evident that the composition consistes essentially of polydextrose.

Regarding claim 31, Strickland discloses that the chewable tab contains maltodextrin [0127]. The instant specification teaches that maltodextrin is a filler (page 3, lines 1-6).

Regarding claims 35 and 36, the dextrose of Strickland is considered to be completely substituted with the polydextrose of Brown and therefore meets the claim limitations.

Regarding claim 39, Strickland discloses that the sweetener is sucrose [0005].

Regarding claim 40, modified Strickland teaches all the claim limitations as set forth above. Wrenn additionally teaches that adding a salt additionally controls the organoleptic, aesthetic or mechanical properties of tobacco films [0030].
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to combine the composition of modified Strickland with the salt of Wrenn. One would have been motivated to do so since Wrenn teaches that adding a salt additionally controls the organoleptic, aesthetic or mechanical properties of tobacco films.

Regarding claim 41, modified Strickland teaches all the claim limitations as set forth above. Strickland additionally discloses that some tobacco tabs have by to 25% tobacco powder on a dry weight basis in a tobacco tab [0129], which is considered to meet the claim limitation of a powdered tobacco. Modified Strickland does not additionally teach tobacco present in an amount of about 30 to about 40 dry weight percent in the same embodiment relied upon of modified Strickland.
However, it would have been obvious to one of ordinary skill in the art before the date of the invention to make powdered tobacco fall within the claimed range. The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among 

Regarding claim 42, Wrenn teaches that the humectant is the preferred humectant [0006].

Regarding claim 43, modified Strickland teaches all the claim limitations as set forth above. Wrenn additionally teaches that the humectant is present about 20% to 40% by weight [0021]. Modified Strickland does not explicitly teach the humectant present in the claimed range.
However, it would have been obvious to one of ordinary skill in the art to make the humectant concentration fall within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claim 45, modified Strickland teaches all the claim limitations as set forth above. Strickland discloses that the filler is present at 25% [0127], and additionally discloses a different embodiment of a tobacco tab having 25% dry weight basis tobacco powder and 1.36% dry weight basis emulsifier [0129] that fall within exemplary ranges for tobacco tabs [0126]. Wrenn teaches a tobacco film having 3% to 12% by weight binder and 20% to 40% by weight humectant [0021]. Modified Strickland does not explicitly teach (a) the embodiments of Strickland being combined to fall within the claimed range and (b) the concentrations of Wrenn falling within the claimed range.
Regarding (a), it would have been obvious to one of ordinary skill in the art before the date of the invention to combine the different embodiments of Strickland. One would have been motivated to do so since Strickland discloses that these ranges fall within exemplary ranges for tobacco tabs.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Claims 6-7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strickland (US 2005/0244521) in view of Brown (US H 561) and Wrenn (US 2008/0149121) as applied to claim 1 above, and further in view of Holton Jr. (US 2007/0186941).

Regarding claims 6 and 7, modified Strickland teaches all the claim limitations as set forth above. Modified Strickland does not explicitly teach the composition including a gum arabic binder.
Holton Jr. teaches a smokeless tobacco product [0001] having a gum arabic binder [0022]. Holton Jr. additionally teaches that adding a binder provides the smokeless tobacco product desired physical attributes and physical integrity [0026].
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to combine the chewable tab of modified Strickland with the gum arabic binder of Holton Jr. One would have been motivated to do so since Holton Jr. teaches that binders provide smokeless tobacco products with desired physical attributes and physical integrity.

Regarding claim 10, modified Strickland teaches all the claim limitations as set forth above. Modified Strickland does not explicitly teach the tobacco having a moisture content less than about 5 percent.

It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to combine the chewable tab of modified Strickland with the tobacco moisture content of Holton Jr. One would have been motivated to do so since Holton Jr. teaches that this moisture content produces a relatively dry tobacco product.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strickland (US 2005/0244521) in view of Brown (US H 561) and Wrenn (US 2008/0149121) as applied to claim 1 above, and further in view of Robinson (US 2008/0173317).

Regarding claim 8, modified Strickland teaches all the claim limitations as set forth above. Strickland additionally discloses that the smokeless tobacco disintegrates in the mouth [0032]. Modified Strickland does not explicitly teach a disintegration aid.
Robinson teaches a smokeless tobacco product blended with a disintegration aid [0041].
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to combine composition of modified Strickland with the disintegration aid of Robinson. One would have been motivated to do so since Strickland discloses that the smokeless tobacco disintegrates in the mouth and Robinson teaches a material that aids in disintegration in smokeless tobacco products.

Claims 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strickland (US 2005/0244521) in view of Brown (US H 561) and Wrenn (US 2008/0149121) as applied to claim 1 above, and further in view of Wu (US 2009/0232896).

Regarding claims 32 and 33, modified Strickland teaches all the claim limitations as set forth above. Modified Strickland does not explicitly teach a particle size of the filler.
Wu teaches a pharmaceutical composition [0004] in the form of a tablet [0053] having filler particles with an average diameter that is less than about 50 microns [0062]. One of ordinary skill in the art would recognize that average diameter is approximates average particle size.
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to combine the filler of modified Strickland with the filler diameter of Wu. One would have been motivated to do so since Wu teaches known values for filler particle size in tablets.

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strickland (US 2005/0244521) in view of Brown (US H 561) and Wrenn (US 2008/0149121) as applied to claim 1 above, and further in view of Baskevitch (US 6,679,270).

Regarding claim 37, modified Strickland teaches all the claim limitations as set forth above. Modified Strickland does not explicitly teach the tobacco in the form of a liquid or dehydrated tobacco extract.
Baskevitch teaches a method of processing tobacco to reduce nitrosamine content (column 1, lines 49-59) in which the tobacco is exposed to nitrosamine reducing material, dried, and then used in chewing tobacco (column 6, lines 34-41). One of ordinary skill in the art would recognize that dried tobacco is dehydrated.
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to combine the tobacco of modified Strickland with the processing method of Baskevitch. One would have been motivated to do so since Baskevitch teaches a method of reducing nitrosamine content in tobacco.
Response to Arguments
Regarding claim interpretation, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that pastille is not a product by process limitation since applicant’s special definition should not be read into the claims, however, claim language is interpreted taking into account definitions or other “enlightenment” contained in the specification. See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997) and MPEP § 2111.01 I. In this case applicant argues that the special definition of pastille should not be read into the claims but sets forth no arguments that the statements in the specification do clearly redefine the term “pastille” and that applicant is not acting as their own lexicographer. See Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1457, 1460 (Fed. Cir. 2012).

Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that one of ordinary skill in the art would not know the precise amount of polydextrose to replace the 25% dextrose of Strickland and (b) that the properties created by the proportions of Wrenn are not relevant to the tab of Strickland.
Regarding (a), applicant’s claims require at least about 10 dry weight percent polydextrose, and Strickland discloses a tobacco table having 25% dry weight dextrose [0127]. Brown teaches that the sweetener is present at about 40% to 70% of the composition (column 3, lines 10-13). Even if one to assume that dextrose concentrations must be at the top of the range and that polydextrose concentrations at the low end of the range of Brown, and that the polydextorse must be proportionally reduced in the modified tab, the polydextrose concentration would still about 14%, well within applicant’s claimed range.
Regarding (b), Stickland discloses that tobacco can be provided in the form of many different technologies, including films or tabs [0003]. While the proportions of Wrenn may result in a composition 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747